Citation Nr: 0805119	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1983.  The veteran served in the U.S. Army Reserve 
(USAR) from June 1983 to June 2003, with active duty service 
from May 2002 to January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In June 2007, the veteran submitted additional statements in 
support of his claim directly to the Board that had not been 
considered by the RO.  The veteran has waived initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2007).  Consequently, the Board may proceed with the 
adjudication of this claim.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in June 2007; a transcript is 
of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  There is no credible evidence that the veteran sustained 
a knee injury during a period of active duty, active duty for 
training, or inactive duty training.

3.  The competent medical evidence does not show that 
arthritis first became manifest to a compensable degree 
within a year of discharge from a period of active duty 
service.

4.  The competent medical evidence does not show that the 
veteran's knee disorders increased in severity during a 
period of active military service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred or aggravated 
during a period of active service.  38 U.S.C.A. §§ 101(21), 
101(22), 101(23), 101(24), 1101, 1110, 1111, 1112, 1113, 
1131, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 3.6, 
3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  In correspondence dated in September 2004, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service connection and a temporary 
100 percent convalescence rating.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claim.  

In response to this notice, the veteran submitted a 
statement, dated in October 2004, in which he informed VA 
that he had provided everything he had in his possession 
regarding his claim.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned, and 
explained how the disability rating and effective date are 
determined.  The Board finds that by issuing this letter, the 
RO satisfied all remaining VCAA notice elements.

The Board recognizes that the veteran may not have received 
fully satisfactory notice under the VCAA prior to the 
original decision on appeal as required by Pelegrini II.  To 
the extent that a Pelegrini II violation exists, the Board 
finds that such a violation has resulted in no prejudice.  
After providing the veteran with the March 2006 notice, the 
RO readjudicated the claim and issued a supplemental 
statement of the case (SSOC), dated in May 2007, explaining 
its decision.  The veteran had ample time to respond to the 
notice prior to the issuance of the SSOC in May 2007.  
Moreover, the veteran submitted statements in October 2004 
and January 2005 informing VA that he had submitted all 
information that he had that pertained to the claim.  The 
veteran's responses demonstrate that he had a meaningful 
opportunity to participate in the adjudication process.  Most 
importantly, however, the veteran has had opportunity to 
submit additional evidence in response to the October 2006 
notice.  Remanding for further development would not likely 
lead to the submission of additional pertinent evidence and 
would serve no purpose.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained all of the veteran's 
medical records from the veteran's active duty and USAR 
service.  The RO also obtained personnel records verifying 
the dates of the veteran's USAR and active duty service.  

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion, but only in 
certain circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  Whether a veteran's claim that he suffered an 
event, injury, or disease in service is credible is a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  

Here, the veteran was not provided with a VA examination for 
the claimed condition, but the Board finds that no such 
examination was required.  For reasons explained more fully 
below, there is no persuasive evidence that an in-service 
event, injury, or disease occurred.  Thus, VA had no duty to 
provide a medical examination for the claimed condition and 
the failure to do so is not a breach of its duty to assist.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria and Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

"Active military service" includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty; or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6 (2007).  

The term "active duty for training" includes full time duty 
in the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 
3.6(c)(1) (2007).  

The term "inactive duty training" includes duty other than 
full-time duty prescribed for Reserves by the Secretary 
concerned and special additional duties authorized for 
Reserves by an authority designated by the Secretary 
concerned and performed by the Reserves on a voluntary basis 
in connection with the prescribed training or maintenance 
activities of the units to which they are assigned.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).  

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for (1) defects, 
infirmities, or disorders noted at that time or (2) where 
clear and unmistakable evidence demonstrates that the 
disability or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03.

A pre-existing injury or disease will be considered to have 
been aggravated by  active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  

Service connection for arthritis may be presumed if the 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption does not apply to a veteran's period of active 
duty for training or inactive duty training.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).   

Here, the evidence included DD 214's showing that the veteran 
served active duty from September 1973 to January 1983, and 
again from May 2002 to January 2003.  The evidence also 
included a retirement points statement revealing that the 
veteran had USAR service from June 1983 to June 2003.  
Another document in the claims file included a summary of 
retirement points, which indicated that the veteran had 
periods of both active duty for training and inactive duty 
training during his USAR service.  The veteran is claiming 
service connection for a bilateral knee condition as a result 
of injuries sustained during his USAR training in 1996 or 
1997.  

The veteran submitted several written lay statements and oral 
testimony provided at a travel board hearing in support of 
his appeal.  At his travel board hearing in June 2007, the 
veteran explained that he initially injured his left knee 
during a diagnostic physical training test that he completed 
prior to entering the Sergeant Major's Academy.  The veteran 
stated that he injured his knee from twisting it on a curb 
where he was running.  At the time, the veteran stated, he 
ignored it and finished the run.  The veteran claimed that 
the next day when he reported to his job at a Coca-Cola 
Bottling Company, he still had the soreness and swelling in 
his knee.  The veteran recalled kicking a broken door at his 
place of employment and that this left him in excruciating 
pain.  The veteran stated that only his left knee was 
problematic at that time.  

Additional information is found in statements received in May 
and June 2007. 
In these documents, the veteran recalled a conversation he 
had in 1997 with Sergeant Major K.B. of the Sergeant Major 
Academy.  The veteran stated that he informed K.B. of his 
knee injury, but that she told him if he did not complete the 
physical test, he would be sent home.  The veteran wanted to 
complete the training, he said, so he took the test on the 
injured knee, which caused it to swell even more.  The 
veteran also reported that he had a total of three surgeries 
on his knees in 1996 and 1997: two on his left knee and one 
on his right knee.  The veteran also stated that he received 
a physical profile prohibiting him from running.  Regarding 
the physical profile, the veteran explained that it was 
temporary and expired after 90 days.  Regarding his current 
right knee condition, the veteran stated that his doctor had 
told him this was caused by him transferring his weight off 
his left knee.  The veteran stated this his physical profile 
mistakenly listed his right knee as the injured knee and that 
his right knee was not problematic until 1998.  

The veteran also submitted lay statements in support of his 
claim.  In a statement from J.C., dated in October 2006, J.C. 
explained that he served with the veteran in the USAR from 
1984 to 2004.  J.C. reported that in 1996 or 1997, the 
veteran complained of knee problems, but that he endured 
severe pain and suffering to "lead from the front" in his 
role as a drill sergeant.  J.C. stated that the veteran 
ultimately needed three knee surgeries.  

In another lay statement, M.F., a soldier assigned to the 
veteran's unit, explained that she was stationed with the 
veteran in country from June 2002 to December 2002.  M.F. 
explained that the veteran constantly complained about his 
knees and that she had witnessed him limping and wearing knee 
braces. 

The Board has reviewed the veteran's USAR records, but they 
failed to corroborate the veteran's account of sustaining a 
knee injury during training.  Private medical records showed 
that the veteran received three knee surgeries between 1996 
and 1998, but these records provide no information regarding 
an injury to the knee.  These medical records included an 
operative report, dated in May 1996, from Dr. R.B.  According 
to that report, the veteran underwent arthroscopic surgery of 
the left knee for internal derangement and degenerative 
arthritis of the left knee.  Also among the private medical 
records were post-surgery instructions, dated in July 1997, 
indicating that the veteran had underwent surgery by Dr. R.B.  
The records also included a note, dated in June 1998, showing 
that the veteran had undergone right knee surgery.  In none 
of these records, however, did a doctor refer to a knee 
injury of any type.  Although these records confirm that the 
veteran underwent three surgeries during his Reserve duty 
period, they do not corroborate the veteran's account of 
sustaining a knee injury. 

The claims file also included a document entitled Physical 
Profile, dated in March 1997 indicating that the veteran had 
been assigned a temporary physical profile for right knee 
pain set to expire in May 1997.  The veteran's limitations 
included no jumping, running, or climbing.  This document, 
however, included no information pertaining to an injury and 
provides no support for the veteran's claim.

The veteran's active duty service medical records also failed 
to show that a bilateral knee disorder was either incurred or 
aggravated during his active duty service.  Service medical 
records of the veteran's first period of duty, from September 
1973 to January 1983, were negative for any complaints or 
treatment of a knee disorder.  Moreover, the veteran has not 
alleged injury to the knee during that period.  There is also 
no evidence that the veteran was diagnosed with arthritis in 
the knees within a year of discharge from his first period of 
active duty service.  

The service medical records from the veteran's second period 
of active duty service, from May 2002 to January 2003, also 
failed to show either incurrence or aggravation of a knee 
disability.  In a report of medical examination dated in May 
2002, the examining physician, Dr. A.H., noted the veteran's 
prior history of knee surgeries with "no limitations."  In 
another report of medical examination, dated in March 2003, 
Dr. A.H. noted bilateral knee arthritis with a history of 
arthroscopic surgery.  The veteran even stated in a report of 
medical history dated in March 2003 that his knee arthritis 
was due to previous injury.  Although these records document 
that the veteran had knee problems during this period of 
service, they provide no support for finding that they were 
aggravated during this period of service.  The only evidence 
pertaining to the severity of the veteran's bilateral knee 
disorder in his second period of active duty service comes 
from his and M.F.'s lay statements.  These statements, 
however, are outweighed by the absence of any documented 
complaints of a knee injury in service and that the only 
references to a knee disorder in the service medical records 
were by history only.

  
ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


